Order conditionally dismissing appeal modified to extend appellant’s time to file record and briefs until May 4, and appellant permitted to prosecute appeal on one copy of stenographer’s minutes, five typewritten copies of judgment roll and five typewritten briefs, all to be filed and served on or before May 4, 1960, and upon the further condition that appellant file the undertaking required by section 298 of the Surrogate’s Court Act, on or before May 4, 1960. The ease will be added to the present term for argument if five typewritten copies of respondent’s briefs are filed on or before May 6, I960. (Order entered April 27, 1960.)